     Case 1:11-cr-00384-LJO-BAM Document 151 Filed 09/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       No. 1:11-CR-00384-NONE
11
                       Plaintiff,
12
            v.                                       ORDER GRANTING REQUEST TO SEAL
13                                                   DOCUMENTS
     ERIC BEAUCHAMP,
14
                       Defendant.
15

16          The court, having considered defendant’s Request to Seal Documents, his Notice of
17   Request to Seal Medical Records, including the Declaration of Harry M. Drandell in Support of
18   Request to Seal Documents, finds compelling reasons for the filing of the documents under seal.
19   Therefore, defendant’s request to seal the documents attached as Exhibits 22 and 23 is
20   GRANTED.
21          This Order regarding sealing will be permanent, and no one is to have access to these

22   documents except for the court, opposing counsel, and anyone this court deems appropriate.

23          It is hereby ordered that the defendant’s Request to Seal Documents and Declaration of

24   Harry M. Drandell in Support of Request to Seal Documents shall be FILED UNDER SEAL.

25
     IT IS SO ORDERED.
26
27      Dated:    September 2, 2020
                                                      UNITED STATES DISTRICT JUDGE
28
